Case:19-41723-EJC Doc#:44 Filed:07/22/20 Entered:07/22/20 10:59:32 Page:1 of 2

Fill in this information to identify your case:

Debtor 1 Ander T Bishop

First Name Middle Name Last Name

 

Debtor 2 Megan R Bishop

 

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF GEORGIA

 

Case number 1419-41723
(if known) (1) Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/46

 

If you are an individual filing under chapter 7, you must fill out this form if:
ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if vo married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

 

Creditors Performance Finance C Surrender the property. CT No
name: ( Retain the property and redeem it.

a Mf Retain the property and enter into a M Yes
Description of 2042 Victory Motorcycle Roatfinmation Agreement
property [) Retain the property and [explain]:

securing debt:

 

 

Creditors U.S. Auto Finance I Surrender the property. BNo
name: C1 Retain the property and redeem it.

. C] Retain the property and enter into a CO Yes
Description of 2018 Toyota Rav-4 Reaffirmation Agreement.
property C] Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case:19-41723-EJC Doc#:44 Filed:07/22/20 Entered:07/22/20 10:59:32 Page:2 of 2

Debtor1 Ander T Bishop

 

 

Debtor2 Megan R Bishop Case number (itknown) 19-41723
Lessor's name: Lynda Hawk CO No
@ Yes
Description of leased rental contract
Property:
GEES Sign Below

 

Under penaity of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 

 

 

 

X fs! Ander T Bishop X /si Megan R Bishop
Ander T Bishop Megan R Bishop
Signature of Debtor 1 Signature of Debtor 2
Date July 22, 2020 Date July 22, 2020
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1888-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
